Judgment, Supreme Court, New York County (Leslie Crocker *601Snyder, J., at plea; Charles H. Solomon, J., at sentence), rendered October 10, 2003, convicting defendant of criminal sale of a controlled substance in the first degree and conspiracy in the second and fourth degrees, and sentencing him, as a second felony offender, to an aggregate term of 20 years to life, and order, same court (Charles H. Solomon, J.), entered on or about May 25, 2007, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act (L 2004, ch 738), unanimously affirmed.
The court properly determined that substantial justice dictated denial of defendant’s resentencing application. The court properly considered the totality of circumstances, including the amount of drugs involved in this case and defendant’s extensive history of large scale trafficking in narcotics and firearms (see People v Salcedo, 40 AD3d 356 [2007], Iv dismissed 9 NY3d 850 [2007]; People v Gonzalez, 29 AD3d 400 [2006], Iv denied 7 NY3d 867 [2006]), and properly concluded that these factors outweighed any positive aspects of defendant’s prison record. The court neither misapplied the statute nor considered inappropriate criteria.
With regard to defendant’s direct appeal, we perceive no basis for reducing the sentence. Concur—Gonzalez, J.P., Buckley, Moskowitz, Renwick and DeGrasse, JJ.